10/09/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA                            Case Number: DA 19-0729



                                 No. DA 19-0729

CHRISTOPHER WAGNER,

             Petitioner and Appellant,

      v.

STATE OF MONTANA,

             Respondent and Appellee.

                                     ORDER

      Upon consideration of Appellee’s motion for a 7-day late extension of

time, and good cause appearing therefor,

      IT IS HEREBY ORDERED that Appellee is granted an extension of time

to and including October 19, 2020, within which to prepare, serve, and file its

response brief.




CMF                                                                     Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                             October 9 2020